DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 16 to recite the barb structure “extends towards the free end of the outflow tract structure.”  Applicant argues Wallace discloses the tips of extensions 3222a, b are bent or curved such that they point substantially in the atrial direction when implanted, referencing figures 6A-G and paragraph 82.  Wallace is a prosthetic mitral valve, thus the atrial direction is the inflow direction for the mitral valve.
Examiner notes that Wallace refers to “extensions 3222a,b” in paragraph 82 pointing in the atrial direction, but also mistakenly uses the same number to refer to hooks on the heart valve frame.  Examiner intends to refer to the hooks, as depicted in annotated figure 6B and 6E below. 

    PNG
    media_image1.png
    292
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    314
    media_image2.png
    Greyscale

The relevant paragraph is 127, which states “In another embodiment, as shown in FIGS. 6B and 6E, hooks 3232b can extend from the central portion 3203, such as point in radially outwards and/or slightly in the ventricular direction. Hooks 3222a can also extend from the ventricular anchor in the valleys and point substantially in the atrial direction.”  Examiner notes that although the paragraph refers to 3232b, the mislabeled hook 3222b is clearly the intended hook 3232b.  
As another point of clarification, the Wallace frame includes ventricular anchor 3204 (intended to be implanted within the ventricular side of the native mitral valve annulus) and atrial anchor 3202 (intended to be implanted within the atrial side of the native mitral valve annulus) (e.g., para. 82).  Thus hooks 3222a point in the atrial direction and hooks 3222b point radially outwards and slightly in the ventricular direction.  In other words, the view presented in figure 6B and 6E is upside down relative to the implanted location, with the outflow end at the top of the figure and the inflow end at the bottom of the figure. 
In the 4/28/2021 Office Action, Examiner did not appreciate the upside-down view of the prior art.  Accordingly, Examiner has updated the rejection to reflect this correction, and this Office Action is Non-Final. An annotated drawing has been provided to better clarify the Office position.  
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Wallace et al. (Pub. No.: US 2017/0325948), as applied to claims 1 and 16 below.  
For claims 3 and 4, Wallace lacks the fixation end of the first barbs as located on the sixth end portion.  As required by claim 2, the first barbs have fixation end disposed on the transition tract structure, and thus the first barbs must be 3222b of Wallace.  However, 3222b cannot be connected to a portion that would qualify as the sixth end portion. The sixth end portion of Wallace is depicted in the annotation of figure 6B within the prior art rejection below.  No other portion of the frame can be considered the sixth end portion, as claim 1 requires that “diameters of radial sections of the fifth end portion and the sixth end portion are greater than a diameter of a radial section of the first middle section of the transition tract structure.”  If the sixth end were where barb 3222b is connected, then the sixth end would not have a diameter greater than a diameter of a radial section of the first middle section of the transition tract structure as required by claim 1. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elliptical ring or D- must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-13, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallace et al. (Pub. No.: US 2017/0325948).
Wallace et al. (hereinafter, Wallace) discloses a valve stent (abstract), wherein the valve stent is a self-expanding stent (para. 10), is shaped as a mesh tube (e.g., fig. 6B), and has a compressed state and an expanded state (e.g., para. 10); the valve stent comprises an inflow tract structure 3202, a transition tract structure 3203 (see annotation below), an outflow tract structure 3204, and a barb structure 3222 b (see specifically fig. 6E); the inflow tract structure, the transition tract structure, and the outflow tract structure are connected sequentially (fig. 6B), and the barb structure is disposed on the transition tract structure and/or the outflow tract structure (e.g., fig. 6E, barb 3222b is on the transition tract structure 3203).


    PNG
    media_image3.png
    622
    900
    media_image3.png
    Greyscale

The inflow tract structure 3202 comprises a ring structure (e.g., fig. 6B, E) having a first end portion (see annotation above) and a second end portion (inflow-most end, see annotation), and the second end portion is a free end (inflow-most end); in the expanded state, a diameter of a radial section of the first end portion of the ring structure is smaller than a diameter of a radial section of the second end portion of the ring structure (e.g., fig. 6B, 6E, 6G). 
The transition tract structure 3203 has a fifth end portion (see annotation), a sixth end portion (see annotation), and a first middle section (highlighted and labeled in annotation); the fifth end portion and the sixth end portion are located at two ends of the first middle portion in an axial direction of the first middle portion; the fifth end portion is fixedly connected to the first end portion of the ring structure; the sixth end portion is away from the inflow tract structure (e.g., fig. 6B, 6E, 6G); in the expanded state, diameters of radial sections of the fifth end portion and the sixth end portion are greater than a diameter of a radial section of the first middle section of the transition tract structure (e.g., fig. 6E, 6G).
The outflow tract structure 3204 has a seventh end portion (see annotation), an eighth end portion (see annotation, outflow-most end), and a second middle section (highlighted and labeled in annotation); the seventh end portion and the eighth end portion are located at two ends of the second middle portion in an axial direction of the second middle portion (e.g., fig. 6G); the seventh end portion of the outflow tract structure is fixedly connected to the sixth end portion of the transition tract structure (fig. 6B, 6E, 6G); the eighth end portion is away from the transition tract structure and the inflow tract structure, and the eighth end portion is a free end (fig. 6B, 6E, 6G);  Application No. New Attorney Docket No. 0118/0448PUS 1 Preliminary Amendment Page 3 of 8 
The barb structure 3222b protrudes towards an outside of the transition tract structure and/or an outside of the outflow tract structure (e.g., fig. 6E) and extends towards the free end of the outflow tract structure (para. 127, “hooks 3232b can extend from the central portion 3203, such as point in radially outwards and/or slightly in the ventricular direction”).
For claim 2, the barb structure comprises a plurality of first barbs 3222b and a plurality of second barbs 3222a (see figure 6E specifically); each of the first barbs and the second barbs has a fixation end (labelled in annotated figure above); one end of each of the first barbs and the second barbs away from the fixation end is a free end; the fixation end of each of the first barbs 3222b is disposed on the transitionApplication No. 16/647,153 Attorney Docket No. 0118/0448PUS 1Response to Office Action dated 28 Apr 2021Page 5 of 12tract structure (see annotation above), and each of the first barbs protrude from the fixation end thereof towards the outside of the transition tract structure; the fixation end of each of the second barbs 3222a is located on the outflow tract structure, and each of the second barbs protrude from the fixation end thereof towards the outside of the outflow tract structure (see annotation above, see also figure 6E for a more detailed view of the barbs 3222a).
For claim 5, Wallace discloses an extension structure 1815 (fig. 18A) having a ninth end portion (bottom of figure 18A) and a tenth end portion (top of figure 18A), wherein the ninth end portion is fixedly connected to the ring structure (fig. 18A, para. 123), and the tenth end portion is away from the ring structure and the transition tract structure (fig. 18A).  
For claim 6, an axial length of the extension structure is greater than an axial length of the ring structure after the valve stent is compressed (the ring structure is part 
For claim 7, the embodiment of figure 6A-G is used, where strut frame 3206 is the extension structure the ring structure is considered the entire stent 3201.  An axial length of the extension structure 3206 is smaller than an axial length of the ring structure after the valve stent is compressed (fig. 6G, given the relative lengths of these components, this relationship is inherently true in the compressed state).  
For claim 8, the inflow tract structure and the extension structure are staggered apart from each other in an axial direction after the valve stent is compressed (for claim 8, the embodiment of figure 6A-G is used, where strut frame 3206 is the extension structure which is fixedly connected to the ring structure (the entire stent 3201), e.g., fig. 6G.  Figure 6G demonstrates the relative position of the ring structure to the extension structure, showing the extension structure as axially spaced away from the inflow tract 3202.  Given the relative positions, the two components will be inherently staggered apart from each other in an axial direction after the valve stent is compressed).  
For claim 9, a maximum diameter of radial sections of the extension structure is smaller than a maximum diameter of radial sections of the ring structure (e.g., fig. 6G, 18A, the extension structure is located within the diameter of the ring structure, and thus is smaller).  
For claim 10, the ninth end portion of the extension structure is fixedly connected to the first end portion of the ring structure (for claim 10, figure 19A is the relevant 
For claim 11, the valve stent further comprises a plurality of lugs3236, wherein the tenth end portion of the extension structure is fixedly connected to the lugs (fig. 6C).  
For claim 12, the extension structure comprises at least a group of fourth wave rod units, and the group of fourth wave rod units comprises a plurality of Y-shaped fourth wave rods (fig. 6C, vertical rod 3261 and adjacent struts form a Y-shape).
For claim 13, the valve stent comprises an extension structure 3206 having a ninth end portion (end at 3265) and a tenth end portion (end at 3236), wherein the ninth end portion is fixedly connected to the transition tract structure (fig. 6G), and the tenth end portion is away from the transition tract structure (fig. 6G).  
For claim 15, a radial section of the ring structure of the valve stent has a shape of a circular ring, an elliptical ring, or a D-shaped ring (circular, e.g., para. 14).  
For claim 16, Wallace discloses a valve prosthesis, comprising a valve stent (abstract), a prosthetic leaflet (e.g., fig. 6A, 3320), and a suture skirt (e.g., at element 3202, fig. 6A), wherein the valve stent is a self-expanding stent (para. 10), is shaped as a mesh tube (e.g., fig. 6B), and has a compressed state and an expanded state (e.g., para. 10); the valve stent comprises an inflow tract structure 3202, a transition tract structure 3203, an outflow tract structure 3204, and a barb structure 3222a, b (see specifically fig. 6E); the inflow tract structure, the transition tract structure, and the outflow tract structure are connected sequentially (fig. 6B), and the barb structure is 
The inflow tract structure 3202 comprises a ring structure (e.g., fig. 6E) having a first end portion (see annotation above) and a second end portion (inflow-most end, see annotation above), and the second end portion is a free end (inflow-most end); in the expanded state, a diameter of a radial section of the first end portion of the ring structure is smaller than a diameter of a radial section of the second end portion of the ring structure (e.g., fig. 6B, 6E, 6G). 
The transition tract structure 3203 has a fifth end portion (see annotation above), a sixth end portion (see annotation above), and a first middle section (highlighted and labeled in the annotation above); the fifth end portion and the sixth end portion are located at two ends of the first middle portion in an axial direction of the first middle portion; the fifth end portion is fixedly connected to the first end portion of the ring structure; the sixth end portion is away from the inflow tract structure (e.g., fig. 6B, 6E, 6G); in the expanded state, diameters of radial sections of the fifth end portion and the sixth end portion are greater than a diameter of a radial section of the first middle section of the transition tract structure (e.g., fig. 6E, 6G).
The outflow tract structure 3204 has a seventh end portion (see annotation), an eighth end portion (outflow-most end, see annotation above), and a second middle section (highlighted and labeled in annotation above); the seventh end portion and the eighth end portion are located at two ends of the second middle portion in an axial direction of the second middle portion (see annotation above); the seventh end portion of the outflow tract structure is fixedly connected to the sixth end portion of the transition 
The barb structure 3222b protrudes towards an outside of the transition tract structure and/or an outside of the outflow tract structure (e.g., fig. 6E) and extends towards the free end of the outflow tract structure Application No. NewAttorney Docket No. 0118/0448PUS 1Preliminary Amendment(para. 127, “hooks 3232b can extend from the central portion 3203, such as point in radially outwards and/or slightly in the ventricular direction”).
The prosthetic leaflet and the suture skirt are attached to the valve stent (fig. 6A); the prosthetic leaflet 3320 is located inside the transition tract structure and the outflow tract structure (e.g., fig. 6A); the suture skirt covers the ring structure, the transition tract structure, and the outflow tract structure (fig. 6A); wherein a single blood channel, configured to allow blood to flow through an interior of the valve stent in a direction from the inflow tract structure to the outflow tract structure, is formed by the suture skirt and the prosthetic leaflet (fig. 6A, 7).  For cFo
For claim 17, the valve stent further comprises an extension structure (fig. 6D) having a ninth end portion (bottom of the figure) and a tenth end portion (top of the figure), wherein the ninth end portion is fixedly connected to the ring structure (fig. 6A, para. 105), and the tenth end portion is away from the ring structure and the transition tract structure (fig. 6A); wherein the suture skirt is not attached to the extension structure (fig. 6A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (Pub. No.: US 2017/0325948)
For claim 14, Wallace is explained supra, however, Wallace lacks specific disclosure that in the expanded state, a sum of axial lengths of the outflow tract structure and the transition tract structure is in a range of 10 mm to 35 mm.  However, Wallace provides dimensions as specified in paragraph 78 which fall within Applicant’s claimed range.  It would have been obvious to have selected the sum of axial lengths of the outflow and transition tract structure as in a range of 10-35mm as an obvious expedient to fit these segments within a human mitral valve.  As these dimensions are consistent with Wallace’s disclosed prosthesis length ranges, selection of these dimensions would have occurred using known methods and would have yielded highly predictable results. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bortlein et al. (Pub. No.: US 2014/0214157) depicting a mitral valve prosthesis with a curved configuration and anchor barbs.
Lane et al. (Pub. No.: US 2013/0211508) depicting a mitral valve prosthesis with a contour to anchor within a native valve. 
Ma et al. (Pub. No.: US 2015/0196390) depicting a mitral valve prosthesis with a variable diameter contour.
Conclusion
This office action is Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SUBA GANESAN/Primary Examiner, Art Unit 3774